[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                        February 8, 2006
                                    No. 04-12358
                                                                      THOMAS K. KAHN
                              ________________________                    CLERK

                         D. C. Docket No. 03-60126-CR-DTKH

UNITED STATES OF AMERICA,


                                                                         Plaintiff-Appellee,

                                           versus

ALEXIS ANTONIO OLIVARES-BONILLA, a.k.a. Martin
Ortega,

                                                                      Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (February 8, 2006)

Before BARKETT, WILSON and REAVLEY *, Circuit Judges.




       *
        Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit, sitting
by designation.
PER CURIAM:

      Alexis Antonio Olivares-Bonilla appeals his 64-month sentence imposed

after he pled guilty to being an alien “found in” the United States illegally after

removal due to a prior conviction for commission of an aggravated felony, in

violation of 8 U.S.C. §§ 1326(a) and (b)(2). We have reviewed the record and

considered the argument of counsel and conclude that no error which is reversible

under our precedent has been shown.

AFFIRMED.




                                           2